Citation Nr: 1403254	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for a left thumb disability to include residuals, volar plate injury, and mild collateral ligament strain.

2.  Entitlement to compensable disability rating for a right testicular disability to include status post varicocele resection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which rated the Veteran's left thumb disability and his right testicular disability as noncompensable.

The Veteran attended a Decision Review Officer (DRO) hearing in November 2010; a transcript of this hearing is of record.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal.  The Veteran's representative contends in his November 2013 appellant's brief that the Veteran's disabilities have worsened since his last VA examination in August 2009.

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last VA examination for his left thumb disability and right testicular disability was in August 2009.  While the record contains a "General Medical Exam" from April 2010, this examination only passingly comments on the Veteran's fingers and genitals under the heading "Baseline screening of all body systems."  These comments include "[f]ingers and hands are within normal limits bilaterally" and "[n]ormal inspection of and palpitation of penis, testicles, epididymis, and spermatic cord."  No comment or discussion was included concerning the Veteran's complaints of pain and other symptoms affecting the left thumb or testicles.  After reviewing this record, the Board cannot accurately rate the current degree of impairment of the Veteran's disabilities.  Thus, a new VA examination should be scheduled.

As the claims are being remanded, the Board notes that there may be outstanding medical evidence related to the Veteran's testicular disability.  In the Veteran's November 2010 DRO hearing, he states that he had a scheduled appointment with an Urologist at "Wright-Patterson."  This appointment may have produced evidence pertinent to the Veteran's claim, and an effort should be made to obtain any such evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and his representative and ask them to specify all private and VA medical care providers who may have treated him for his left thumb and right testicle.  Particular interest is placed on the record from the urologist at "Wright-Patterson."  After the Veteran has signed the appropriate releases, the RO/AMC should then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected left thumb disability. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and he or she shall note such review and identify important information gleaned therefrom in an examination report.  Any and all indicated evaluation, studies, and test should be conducted.  This shall include range of motion studies.

3.  The RO/AMC shall separately schedule the Veteran for a VA genital-urinary examination to assess the current nature and severity of his service-connected status post testicular varicocele resection.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and he or she shall note such review and identify important information gleaned therefrom in an examination report.  Any and all indicated evaluation, studies, and test should be conducted.  The examiner is specifically requested to assess whether there are any residuals of his status post testicular varicocele resection, to include residual pain in the testicle.  In this regard, the examiner is specifically asked to comment on whether the Veteran's complaints of testicular pain would be considered a residual of the service-related varicocele resection, or is there some other explanation for the reported pain. 

4.  A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.  

5.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


